DETAILED ACTION
The communication dated 6/19/2019 has been entered and fully considered.
Claims 1-2, 4-5, and 7-10 were amended. Claims 11-20 were added. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20
As for claim 1, it is unclear how many washing devices are required by the limitation “at least two sets of washing devices” (emphasis added) because it is unknown how many washing devices comprise a set of washing devices. Therefore, the scope of the claim is indefinite.
Claims dependent on the above rejected claims are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wen CN 201567472 U (henceforth referred to as Wen). Citations to Wen, however, will be made to the NPL, “CN201567472U English machine translation.pdf”.
Wen teaches a control method of a multi-tub washing machine (paragraph [0027]; Fig. 1: part 100), equivalent to the claimed multi-drum washing machine, comprising washing tubs (paragraph [0027]; Fig. 1: parts 10, 20, 30, and 40), equivalent to the claimed at least two sets of washing devices, comprising: setting an oscillating program in multi-tub washing machine 100, and in the oscillating program oscillation generated by second washing tub 20, equivalent to the claimed at least one second washing device, is used as an oscillating source to drive washing water and laundries in .

Allowable Subject Matter
Claims 2-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711